DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the middle" in line 7. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (US2007/0011983) in view of Hubbell et al. (US Patent No. 6,892,502).

Reynolds et al. does not disclose that the support element is a first and a second support element, and removably attaching the first support element to a first end of the elongate portion and removably attaching the second support element to a second end of the elongate portion.
Hubbell et al. discloses a method for connecting together at least a first support element, a second support element and a third support element of a frame comprising the steps of: removably attaching the first support element (fig. 6, left 10) to a first end of an elongate portion (25); removably attaching the second support element (right 10) to a second end of the elongate portion; and removably attaching the third support element (12) to a fin (28) extending outward from the middle portion disposed between the first end and second end.
It would have been obvious to one having ordinary skill in the art at the time of the invention to divide the support element of Reynolds et al. into a first and second support element and removably attaching the first support element to a first end of the elongate portion and removably attaching the second support element to a second end of the elongate portion as made obvious by Hubbell et al. to provide shorter support elements for ease of transportation when disassembled and to provide longer lengths of the support element for larger frames. 
For claim 15, the combination discloses that the elongate portion is an extrusion (Reynolds et al. [0045]).
For claim 16, the combination discloses that the elongate portion is a one-piece extrusion (Reynolds et al. fig. 7, 69).
For claim 17, the combination discloses that the elongate portion is a one-piece extrusion of aluminum (Reynolds et al. [0057]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633